COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-16-00093-CV
Trial Court Cause
Number:                    2012-53837
Style:                     Marcelle Guimaraes
                           v. Christopher Scott Brann
Date motion filed*:        September 21, 2018
Type of motion:            Motion for En Banc Reconsideration
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of      Chief Justice Radack and Justices Jennings, Keyes, Higley, Brown, and Lloyd.
                       Justice Keyes, dissenting from denial of en banc reconsideration.
                       Justices Bland, Massengale, and Caughey not participating.

Date: 12/20/18